While the affidavits dispute certain incidents of the relationship between newsdealers and newspaper publishers, and the dispute may be regarded as a triable issue and open to proof that the newsdealers are “ workingmen ” within section 340 of the General Business Law and within the holdings in People v. Gassman (295 N. Y. 254) and Board v. Hearst Publications, *876(322 U. S. Ill), we think the injunction pendente lite was properly granted and the order should, therefore, be affirmed. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Present — Martin, P. J., Glennon, Cohn, Callahan and Peck, JJ. [177 Mise. 608.]